Citation Nr: 0610160	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Forth Harrison, 
Montana.  The veteran initially filed an "informal" claim 
for service connection for hearing loss and tinnitus in June 
2002, without having submitted the requisite application 
forms.  Upon instruction to do so by the RO, the veteran 
submitted the proper VA application for compensation in 
October 2002.  The RO denied his claims for service 
connection for hearing loss and tinnitus and subsequently, in 
February 2003, the veteran filed a Notice of Disagreement 
(NOD).  In May 2004, VA provided the veteran with a Statement 
of the Case (SOC). 

In July 2004 the veteran timely filed a substantive appeal 
with the Board.  No hearing was held on this matter.  In 
March 2005, VA provided the veteran with a Supplemental 
Statement of the Case (SSOC).     


FINDINGS OF FACT

1.	All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claims 
and obtained all relevant evidence designated by the 
veteran.

2.	The medical evidence demonstrates that the veteran's 
hearing loss and tinnitus were first diagnosed decades 
post-service and the preponderance of the competent 
evidence is against a nexus between hearing loss or 
tinnitus and any incident of active duty, to include 
exposure to excessive noise.




CONCLUSIONS OF LAW

1.	Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 
(2005). 

2.	Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  In 
the instant case, the Board finds that VA fulfilled its 
duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess/Hartman v. Nicholson, 
which held that the VCAA notice requirements contained in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, -- Vet. App. --, 2006 WL 519755, at *10 
(U.S. Vet. App. Mar. 3, 2006).  Thus, upon receipt of an 
application for a service-connection claim, VA must review 
the information along with the evidence presented with the 
claim and provide the veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim, as reasonably contemplated by the application.  
Id.  This notice must advise the veteran that the RO will 
assign a disability rating and an effective date for the 
award of benefits upon the award of a service connection.  
Id.  

The July 2002 letter from the RO satisfies these mandates.  
The letter explained the concept of service-connection as a 
prerequisite to disability compensation and informed the 
veteran about the requirements to establish entitlement to 
such compensation, namely, the existence of a chronic 
disability that the veteran incurred while in service, or 
that became permanently aggravated by or was made worse 
because of his active service.  The letter also stated that 
VA had requested service medical records (SMRs) as well as 
verification of the veteran's military service, and that it 
could seek to obtain other VA medical records, as long as the 
veteran supplied enough information to enable their 
attainment.  The RO asked the veteran to provide original 
SMRs or any copies thereof and advised him to provide 
treatment records reflecting medical care for the claimed 
disabilities from the date of separation to the present.  The 
letter disclosed that VA could request, with the veteran's 
consent, private medical records, although it made clear that 
the veteran carried the ultimate responsibility of ensuring 
that VA received such private records.  It additionally 
advised the veteran that the RO might schedule a physical 
examination for him, and that he would receive notice of such 
an exam in the future.  The correspondence conveyed that the 
veteran could submit lay statements, as well as medical 
evidence of treatment for the claimed disabilities, and 
employment or insurance examinations conducted proximately to 
his separation from service.  It explained that VA would 
accept lay statements providing observations of the veteran's 
symptoms over the years.  The letter also asked the veteran 
to inform the RO if he had no additional medical evidence to 
submit.  The July 2002 correspondence thus effectively 
informed the veteran to submit all relevant evidence in his 
possession.  Accordingly, the veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate his claims for service 
connection, namely, (1) his veteran status; (2) the existence 
of a disability; and (3) a connection between the veteran's 
service and the disability.  It failed, however, to inform 
him about the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability.  Notwithstanding the inadequate notice on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Further, 
the Board's conclusion that the preponderance of the evidence 
is against the veteran's claim of service connection for 
hearing loss and tinnitus renders moot any question about an 
appropriate disability rating or an effective date to be 
assigned.
  
The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the October 
2002 RO decision that is the subject of this appeal in its 
July 2002 letter.  Thus, the Board finds that the veteran 
received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its July 2002 letter, acknowledged 
its duty to help retrieve relevant records and asked the 
veteran to provide enough information to facilitate this 
process.  Additionally, VA conveyed its obligation to provide 
a VA medical examination or solicit a medical opinion for the 
veteran if it deemed such an exam or opinion necessary to 
adjudicate the claim.  

While the veteran was not afforded a VA audiological 
examination, the RO did obtain a medical opinion in February 
2004.  The clinician reviewed the veteran's claims file, 
which contained service and post-service medical records, 
including July 2002 private audiological examination results 
and July 2002 and April 2003 reports by the veteran's private 
audiologist discussing a diagnosis of otosclerosis and a 
history of stapedectomy procedures.  The clinician considered 
the veteran's service and post-service records in conjunction 
with his reported history, and provided an opinion addressing 
the contended causal relationships.  It is pertinent to note 
that the question of a current diagnosis of a hearing loss 
disability or tinnitus is not in dispute as there is ample 
medical evidence to show both disorders.  Rather the appeal 
of both issues turns on the question of whether there is 
competent evidence of a nexus to service.  The VA medical 
opinion addresses this question based upon a review of the 
relevant medical evidence in the claims file.  Under these 
circumstances, the Board finds that the evidence currently of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392, 393, 394 (1993).

II. Law and Regulations

a. Service Connection 
The Court of Appeals for Veterans' Claims (Court) has held 
that "[f]or service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
accord Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  Disabled Am. Veterans, supra; 
Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); accord Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").  Thus, 
evidence establishing only a past disability will not 
suffice.  Caluza, supra; Brammer, supra; see Chelte, supra.

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").    

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not suffice, as they do not constitute competent medical 
evidence.  Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("lay 
persons are not competent to offer medical opinions").  
Alternatively, a veteran can establish a nexus between 
service and the current disability by offering medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensori-neural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).


b. Hearing Disability
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  

III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus because the record 
fails to demonstrate that the veteran incurred his hearing 
disability while in service and further does not establish a 
link between the hearing impairment and active service.  

a. Service Record
The veteran served on active duty for approximately 2 years, 
from February 1958 to January 1960.  A service personnel 
record (DD-214) lists his military occupational specialty 
(MOS) as a light weapons infantryman.  There is no history of 
combat duty.

The service medical records show no findings attributed to 
hearing loss or tinnitus. In the veteran's February 1958 
Report of Medical History for Army Induction (Induction 
Report), he indicated no current or previous problems with 
his hearing.  The clinical evaluation in the accompanying 
Report of Medical Examination includes a normal (15/15) 
whispered voice hearing test for both ears.  The veteran 
reported that he was in good health.  A December 1959 Report 
of Medical History for Separation and accompanying Report of 
Medical Examination (Separation Report) produced identical 
results: an indication by the veteran of no current or past 
ear trouble; a testament of good health; and a normal 
clinical evaluation.  A whispered voice auditory test 
conducted as part of the medical examination for separation 
showed normal (15/15) hearing in both ears.  

The veteran's Chronological Record of Medical Care indicates 
that he underwent a fitting for ear plugs in August 1959, 
although in an April 2004 correspondence, the veteran 
asserted that he wore no hearing protection during service.  
The veteran's January 1960 Medical Condition Statement 
disclosed that he had experienced no change in his medical 
condition since the December 1959 separation examination.  

b. Post-Service Record
After his honorable discharge in January 1960, the veteran 
pursued civilian work as a farmer and the owner of an 
excavation business.  

The post-service record contains no medical evidence 
demonstrating hearing problems until 1983, more than 20 years 
after discharge.  Accordingly, any regulatory presumption 
relating to service connection does not apply.  See 38 C.F.R. 
§§ 3.307, 3.309.  As reflected in the numerous medical 
records, between December 1983 and June 2002, the veteran 
underwent no fewer than 18 audiological examinations, all of 
which revealed various degrees of hearing loss.  In December 
1983, the veteran received a diagnosis of otosclerosis, and 
he subsequently submitted to a number of stapedectomy 
surgeries in an attempt to correct this problem.  
 
Over the decades-long span of the veteran's medical treatment 
for hearing abnormalities, audiological examinations have 
consistently affirmed the veteran's hearing loss, and 
examiners have repeatedly confirmed his diagnosis of 
otosclerosis.  The record contains documentation of the 
bilateral hearing loss as far back as 1985.  It was reported 
upon a December 1983 examination that the veteran had a 
history of a "bad" ear infection approximately 15 years 
earlier (or almost 9 years post-service).  A February 1985 
audiological examination revealed the following results: In 
the right ear, decibels of 40, 45, approximately 25, 35, and 
30, were reported for frequencies of 500, 1000, 2000, 3000 
and 4000 hertz respectively; in the left ear, decibels of 40, 
approximately 35, approximately 35, approximately 45, and 60 
were reported for frequencies of 500, 1000, 2000, 3000 and 
4000 hertz respectively.  The veteran scored 100 percent 
bilaterally in the speech recognition test.

The most recent audiological examination in June 2002 also 
revealed bilateral hearing loss, with marked deterioration.  
In the right ear, decibels of approximately 95, approximately 
105, 110, in excess of 110, and in excess of 110  were 
reported for frequencies of 500, 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 
approximately 85, approximately 85, 90, approximately 105, 
and approximately 110 were reported for frequencies of 500, 
1000, 2000, 3000 and 4000 hertz respectively.  The veteran 
scored 84 percent in the left ear in the speech recognition 
test, and the audiologist could not attain a right ear 
percentage.

The scores from both the veteran's February 1985 examination 
and the June 2002 test meet the criteria needed to establish 
that a hearing abnormality qualifies as a "disability," as 
set forth in 38 C.F.R. § 3.385.  In the February 1985 exam, 
decibels of 40 or greater were reported at frequencies of 500 
and 1000 hertz in the right ear (at 40 and 45 respectively), 
and in the left ear, decibels of 40 or greater were reported 
at frequencies of 500, 3000, and 4000 hertz (at 40, 45, and 
60 respectively).  The test results from the veteran's most 
recent, June 2002 audiological examination likewise 
demonstrate that he currently has bilateral hearing loss that 
constitutes a disability pursuant to 38 C.F.R. § 3.385.  This 
examination revealed that the veteran's auditory threshold 
for all frequencies in both ears was greater than 40 
decibels, thus satisfying the mandates of § 3.385.  

There is VA and private medical evidence dated in recent 
years reflecting a diagnosis of tinnitus.  Accordingly, the 
Board finds that the veteran has satisfied the "current 
disability" prong of his service connection claims.

Notwithstanding the presence of a current hearing disability, 
however, the Board concludes that the veteran has failed to 
establish that he incurred his hearing loss and tinnitus in 
service, and that a nexus or causal relationship exists 
between his military service and either disability.  

The veteran's service medical records contain no indication 
of hearing loss or tinnitus, to include upon his entry into 
active service in 1958 or at the time of his 1960 separation 
examination, which included a normal whispered voice hearing 
test.  While these records reveal that the veteran received 
ear plugs in August 1959, it lacks a report of hearing 
problems or complaints thereof by the veteran.  This silence 
weighs against a determination that his hearing loss and 
tinnitus were incurred in or aggravated by service.

As to the question of whether a causal relationship exists 
between the veteran's current hearing loss or tinnitus and 
his active service, the Board notes at the outset the 
significant lapse in time between the veteran's 1960 
separation and the first documented medical report of hearing 
abnormalities in 1983.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In the 
instant case, the veteran's first hearing-related diagnosis 
occurred upon a medical consultation in 1983, some 23 years 
after discharge.  An absence of relevant evidence for such 
duration weighs against the veteran's claim of service 
connection.  Maxson, supra.  

The Board recognizes the veteran's assertion, and his 
brother's and wife's August 2004 affidavits to the same 
effect, that he lost his job at a railroad company in 1969 
due to hearing abnormalities.  However, the record only 
discloses that the veteran lost this position; it does not 
reveal why the company let him go.  Even if the Board were to 
assume that the veteran's hearing problems had become 
manifest in 1969, however, the 9-year delay between the 
occurrence of such abnormalities and separation still would 
weigh against the claim of a service-disability nexus.
 
Most of the audiologists and examiners who have addressed the 
issue of a service-disability nexus have offered neutral 
assessments or no support at all for such a connection.  The 
veteran's private audiologist, who first diagnosed 
otosclerosis in 1983 and continued to treat the veteran 
through 2002, did express in a July 2002 correspondence that 
"[f]rom [the veteran's] reported history it is as likely as 
not that the onset of his hearing loss originated during his 
military service" (emphasis added), which supports the 
claim.  However, the opinion is considerably weakened when 
considering the entire clinical summary.  Specifically, the 
clinician reported "[i]n this audiologist's opinion the 
majority of the hearing loss which [the veteran] demonstrates 
today cannot be attributed to his military service".  The 
audiologist further noted that "audiograms dating back to 
1983 reveal normal bone conduction thresholds in [the 
veteran's] right ear through 4000 Hz and in the left ear 
through 2000 Hz."  (Emphasis added).  In an April 2004 
letter the audiologist also recognized that "it is quite 
common for [the veteran's condition of otosclerosis] to be 
accompanied by tinnitus," and noted that "based on his 
reported history of noise exposure during his military 
service it is as likely as not that the onset of tinnitus 
began during active duty."  (Emphasis added).  

The record also contains a 2004 VA clinician's opinion with 
respect to causality.  Pursuant to an RO request for an 
opinion from an ear, nose and throat (ENT) specialist, a VA 
clinician expressly determined, based on a review of the 
veteran's service and post-service medical records, that the 
veteran's hearing loss and tinnitus were not causally 
connected to his active service.  In support of this opinion, 
the VA clinician considered the lack of evidence reflecting 
hearing maladies in the service record, the absence of 
objective proof demonstrating what, if any, noise exposure 
the veteran experienced during service, and the etiology of 
the veteran's otosclerosis.  The clinician noted that the 
veteran's 1960 separation examination would have disclosed an 
otosclerosis condition had one existed at that time, and he 
attributed the veteran's hearing loss to this diagnosis 
because the otosclerosis condition, as recognized by the 
private audiologist, in fact "causes a low frequency hearing 
loss."  The VA clinician also determined that because 
"otosclerosis is a medical condition not related to nor 
aggr[a]vated by noise exposure[,] it is very unlikely that 
[the veteran's] military service had any bearing on the 
current complaint of tinnitus and hearing loss."  Although 
the Board recognizes that the VA clinician did not physically 
examine the veteran, the examiner's access to the claims 
file, with accompanying service records and post-service 
audiological exam results, provided him with sufficient 
information upon which to base an opinion, and the veteran 
has neither alleged nor demonstrated otherwise.  See Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994) (rejecting claim that a 
doctor who did not examine the veteran could not offer a 
competent opinion where the veteran "has presented no 
persuasive reason to believe that [the doctor] had an 
insufficient basis upon which to form an opinion").  
Moreover, as noted earlier in this decision, the question of 
whether the veteran has a diagnosis of a hearing loss 
disability or tinnitus is not in dispute.  The record is 
replete with audiological examinations confirming both 
disabilities.  The central question here is whether there is 
a nexus between either disability and service.  The VA 
clinician's findings and conclusions were based upon a review 
of the relevant evidence in the claims file and supported by 
a rationale, and they weigh against the veteran's claim of a 
service-disability nexus for hearing loss and tinnitus.  

The Board recognizes its duty to determine how much weight 
should attach to each medical opinion of record and to 
provide adequate reasons and bases upon its adoption of one 
medical opinion over another.   See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (noting that the Board may "favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases").  In addition, the Board notes that it may place 
greater weight on one medical opinion over another, depending 
on factors such as reasoning employed and whether or not, and 
the extent to which, the examiner reviewed prior clinical 
records and other evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").  

The Board assigns greater probative weight to the VA 
audiologist's opinion regarding the lack of a service-
disability nexus because it was unequivocal in nature, based 
upon a review of the claims file and supported by a rationale 
with citation to the clinical record.  In contrast, the Board 
gives little probative weight to the private audiologist's 
opinion because, aside from the fact that it was rather 
contradictory in nature, it was based solely on the veteran's 
reported history.  See Autry v. Brown, 4 Vet. App. 337, 338 
(1993) (affirming Board's denial of service connection and 
Board's assignment of less probative weight to medical 
opinion that "'appears to have been based entirely on the 
veteran's reported history'").  There is no indication that 
the private clinician reviewed the relevant evidence in the 
claims file.  The Board's assignment of little probative 
value to this latter opinion is further bolstered by the lack 
of medical evidence establishing the existence of a hearing 
loss disability or tinnitus during the veteran's service or 
for a lengthy period of time thereafter.  See id.    

Moreover, while the Board observes the notations of different 
audiologists indicating that the veteran had complained of a 
long history of hearing loss and excessive noise exposure 
during service, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting that "a witness must have 
personal knowledge [that is, knowledge through the senses] in 
order to be competent to testify to a matter") (Emphasis 
added).  That is, "a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional."  LeShore, supra.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his hearing loss and tinnitus; 
however, he is not competent to provide a medical opinion 
about diagnosis or causation.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  While the veteran is certainly competent to 
describe symptoms, to include loss of hearing and any noise 
or ringing in his ears, without any indication in the record 
that he has relevant medical training, he is not competent to 
diagnose a hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Further, he is not competent to provide 
an opinion on whether an etiological relationship exists 
between either disability at issue and any event during 
service, to include claimed acoustic trauma, versus some 
post-service etiology.  As a result, his own assertions are 
not probative to the critical issues in this case of whether 
his hearing loss and tinnitus are linked to any event of 
service.      

The Board further observes that the veteran submitted 
information on hearing loss, noise and tinnitus, which he 
attained from the American Speech-Language Hearing 
Association's (ASHA) website.  Assuming that this information 
qualifies as a "medical" article or treatise, the Board 
notes that such articles or treatises "can provide important 
support when combined with an opinion of a medical 
professional."  Mattern v. West, 12 Vet. App. 222, 228 
(1999); accord Sacks v. West, 11 Vet. App. 314, 317 (1998).  
However, such treatise evidence must discuss generic 
relationships with a degree of certainty so as to 
demonstrate, under the facts of a specific case, at least a 
"plausible causality," based upon objective facts, rather 
than on an unsubstantiated lay medical opinion.  Sacks, 
supra, at 316-17; accord Timberlake v. Gober, 14 Vet. App. 
122, 130 (2000) (recognizing that "[medical] treatise 
evidence must 'not simply provide speculative generic 
statements not relevant to the veteran's claim'") (quoting 
Wallin v. West, infra); see also Mattern v. West, 12 Vet. 
App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 513-
14 (1998).  In this case, however, the text evidence 
submitted by the veteran is not accompanied by any supportive 
medical opinion from a medical professional.  Additionally, 
this information is generic in nature, and it fails to 
demonstrate a relationship between this veteran's hearing 
impairments and his period of active duty.  See Timberlake, 
supra.  For these reasons, the Board must find that the text 
evidence submitted by the veteran does not contain the level 
of specificity to constitute competent evidence of a claimed 
medical nexus between this veteran's service and hearing loss 
or tinnitus.  Sacks, supra, at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

c. Conclusion
For the reasons stated above, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


